Exhibit 10.4
June 9, 2011
Mr. Leo S. Ullman
Seacoast Lane
Sands Point, NY 11050

Dear Leo:
This letter (the “Agreement”) is written to confirm the terms of your retirement
from Cedar Shopping Centers, Inc. (the “Company”).
1. Separation. Effective June 15, 2011 (the “Separation Date”), you have retired
from your position as a director of the Company and as the Company’s Chairman of
the Board, President and Chief Executive Officer, as well as all other
positions, directorships and/or officerships in the Company and its subsidiaries
and any of their affiliates.
2. Compensation and Benefits. (a) Other than as set forth in this Agreement or
as required by law, the compensation, payments and benefits that you receive as
part of your employment will cease effective as of the Separation Date and you
will not be entitled to receive any benefits of, or payments with respect to,
employment or termination of employment following the Separation Date. Group
medical will cease on June 15, 2011. You will be able to (i) continue group
medical at your and/or your dependents’ expense, subject to the eligibility and
other requirements of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”); and (ii) convert your group life and/or long term
disability insurance to an individual policy in accordance with the terms of
such insurance. You will receive a personalized COBRA packet, which contains
details on each of these programs. If you elect COBRA, the Company will
reimburse you for the cost of COBRA through June 15, 2012, unless to do so would
subject the Company to fines or penalties under the Patient Protection and
Affordable Care Act of 2010. Alternatively, with respect to clause (i), you may
obtain your own medical insurance coverage and the Company will reimburse you
for the cost of such coverage in an amount not to exceed the cost of COBRA.
(b) Your shares of restricted stock previously granted pursuant to the Company’s
2004 Stock Incentive Plan, including time vesting and performance vesting
shares, shall vest as of June 15, 2011 and shall otherwise be governed by the
terms of such plan.
(c) You shall be entitled to withdraw or retain your vested account balance in
the Company’s 401(k) plan in accordance with the terms of the plan and
applicable law.

 

 



--------------------------------------------------------------------------------



 



(d) You shall be reimbursed for expenses incurred prior to the Separation Date
on behalf of the Company in accordance with the terms of the Employment
Agreement, dated as of November 1, 2003, as amended (the “Employment
Agreement”), and applicable policy.
3. Consideration. (a) Provided you sign and deliver this Agreement to the
Company, comply with its provisions and it becomes effective (as set forth in
paragraph 12 below), the Company will contribute an amount equal to 299% of the
sum of your annual salary presently in effect and the average of your annual
bonus for 2009 and 2010, which you and the Company agree to be $3,260,495 (the
“Initial Severance Amount”) to a rabbi trust (the “Trust”) established by the
Company, less applicable tax withholding for Medicare, if any. The Trust shall
be subject to the claims of the Company’s creditors in the event of the
Company’s insolvency. On the Payment Date (as defined below), all assets held in
the Trust (i.e., the Initial Severance Amount adjusted for any investment
income, gains or losses (the “Final Severance Amount”)) shall be distributed to
you in a lump sum in satisfaction of the amounts owed under this Section 3(a),
less any required federal, state or local income or payroll tax withholding. Any
and all expenses with respect to the establishment and maintenance of the Trust
shall be the responsibility of the Company. The “Payment Date” for the Final
Severance Amount shall be the earlier of (i) the six month anniversary of
September 30, 2011 or (ii) your death. The Company will follow your directions
with respect to the investment of the assets of the Trust unless, in the
Company’s sole discretion, the investment is inappropriate or detrimental to the
Company’s status as a REIT.
(b) Effective on the Separation Date and ending September 30, 2011, you agree to
be available to the Company and to the Company’s new CEO to assist in transition
and other matters reasonably requested for such reasonable periods as shall be
agreed to between you and the Company. In consideration for your availability to
render these services, the Company will continue to pay to you through
September 30, 2011 your current salary and automobile payments (subject to
applicable withholding taxes) in accordance with the Company’s normal payroll
practices.
4. General Release. (a) In exchange for the payments set forth in paragraph 3,
you and your heirs, legal representatives and assigns hereby voluntarily and
knowingly release and forever discharge the Company and affiliated companies,
their respective subsidiaries, divisions, affiliates and branches, and their
respective predecessors, successors and assigns and their respective present,
former, and future officers, directors, shareholders, parents, partners, owners,
members, agents, attorneys, and/or employees, in both their individual and
representative capacities (collectively, the “Released Parties”), from all
actions, claims, demands, causes of action, obligations, damages, liabilities,
expenses and controversies of any nature and description whatsoever up to the
date you sign this Agreement, whether or not now known, suspected or claimed,
which you had, have, or may have, against the Company and/or other Released
Parties including, without limitation, all actions, claims, demands, causes of
action, obligations, damages, liabilities, expenses and controversies of any
kind which arise out of, relate to or are based on (i) your employment with the
Company or your separation therefrom; (ii) statements, acts or omissions by the
Company, other Released Parties or their respective representatives;
(iii) express or implied agreements between you, on the one hand, and the
Company and/or other Released Parties, on the other hand, including, without
limitation, the Employment Agreement; (iv) any federal, state or local fair
employment practices or civil rights law including, but not limited to, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the New York State
Human Rights Law, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Americans with Disabilities Act and the Employee Retirement Income
Security Act of 1974, which, among other things, prohibit discrimination on such
bases as race, color, religion, creed, national origin, family and/or medical
leave, retaliation, protected activities, whistle blowing, citizenship,
sex/gender, sexual orientation, marital status, age, disability, genetic
information, predisposing genetic characteristics or uniformed service; (v)
common law, public policy or breach of contract, including, without limitation,
in any way related to the Employment Agreement, tort, including, without
limitation, for emotional distress, libel, slander, defamation, fraud, wrongful
discharge, or any other claim concerning the Company’s right to terminate your
employment; or (vi) wages, commission, bonuses, accrued vacation pay, employee
benefits, expenses, allowances and any other payment or compensation of any kind
whatsoever; provided, however, the foregoing release shall not (A) prevent you
from bringing a claim that seeks compliance with this Agreement or (B) waive
claims, if any, that arise after the date you sign this Agreement.

 

2



--------------------------------------------------------------------------------



 



(b) For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company, on behalf of itself and its affiliated
companies, their respective subsidiaries, divisions, affiliates and branches and
their respective predecessors, successors and assigns, hereby voluntarily and
knowingly release and forever discharge you and your heirs and legal
representatives from all actions, claims, demands, causes of action,
obligations, damages, liabilities, expenses and controversies of any nature and
description whatsoever up to the date the Company signs this Agreement, whether
or not now known, suspected or claimed, which the Company had, has, or may have,
against you including, without limitation, all actions, claims, demands, causes
of action, obligations, damages, liabilities, expenses and controversies of any
kind which arise out of, relate to or are based on (i) your employment with the
Company or your separation therefrom; (ii) statements , acts or omissions by you
or your representatives; (iii) express or implied agreements between you, on the
one hand, and the Company and/or other Released Parties, on the other hand,
including, without limitation, the Employment Agreement; (iv) common law, public
policy or breach of contract, including, without limitation, in any way related
to the Employment Agreement, tort, including, without limitation, for emotional
distress, libel, slander, defamation, fraud, wrongful discharge, or any other
claim concerning the termination of your employment; provided, however, the
foregoing release shall not (A) prevent the Company from bringing a claim that
seeks compliance with this Agreement or (B) waive claims, if any, that arise
after the date you sign this Agreement.
5. Non-Disparagement and Related Matters. You shall not at any time engage in
any form of conduct, or make statements or representations, that disparage or
otherwise impair the commercial reputation, goodwill or interests of the Company
or other Released Parties. The Company, on behalf of itself and its affiliated
companies, their respective subsidiaries, divisions, affiliates and branches and
their respective predecessors, successor and assigns, shall not at any time
engage in any form of conduct, or make statements or representations, that
disparage or otherwise impair the commercial reputation, goodwill or interests
of you or entities controlled by you. Further, you represent that you have
delivered to the Company all property of the Company in your custody or control,
including any phone, blackberry, computer equipment, keys and company ID’s, and
any originals or copies of Company documents or materials (other than documents
or materials involving your own individual payroll or benefit information),
whether or not such documents or materials were drafted by you or contain
Confidential Information.

 

3



--------------------------------------------------------------------------------



 



6. Non-Disclosure. You shall not disclose the terms or existence of this
Agreement, except (w) as required by law, (x) to comply or to obtain compliance
with this Agreement, (y) to your respective legal, financial or tax advisors
(all of whom must first agree to be bound by this paragraph 6) and to the
Internal Revenue Service or any analogous state or local taxation authority, and
(z) to any entity if required by legal process upon not less than three work
days prior written notice (or such shorter period required by any legal or
quasi-legal entity or body) to the Company and agree to cooperate with the
Company and its attorneys if the Company elects to contest such legal process.
7. Breach; Remedies. If you breach this Agreement, then the Company may seek
restitution and/or offset of the payments to the extent permitted by law.
Without limiting the generality of the foregoing, you acknowledge and agree that
in the event of a breach or threatened breach of paragraphs 5 or 6 hereof, then
the Company shall have no adequate remedy at law and shall be able to enforce
such paragraphs by seeking an injunction (without posting a bond) and such other
relief as may be deemed just and proper; provided, however, the parties
expressly acknowledge that their respective rights, duties and obligations under
this Agreement are cumulative and that the Company taking any of the actions set
forth in this paragraph shall not constitute retaliation or abrogate, diminish
or otherwise impact the validity or enforceability of the release set forth in
paragraph 4.
8. Survival: Effective the Separation Date, the Employment Agreement is hereby
terminated, is of no further force or effect and neither party shall have any
further rights or obligations thereunder, except that the provisions of
Sections 5.3, 5.4, 6.2, 6.3, 11, 14, 16 and 17 of the Employment Agreement
(including the definitions related thereto) shall remain in full force and
effect on and after the Separation Date. The parties agree that the provisions
of Section 6.1 of the Employment Agreement shall not remain in effect and is
hereby terminated and of no further force or effect.
9. Cooperation: You agree, upon reasonable notice, to cooperate fully with the
Company and its legal counsel on any matters relating to the conduct of any
litigation, claim, suit, investigation or proceeding involving the Company
and/or other Released Parties, in connection with any facts or circumstances
occurring during your employment or of which you have knowledge, if the Company
determines that your cooperation is necessary or appropriate, provided that the
Company shall reimburse you for any reasonable, pre-approved, out of pocket
expenses incurred as a result of your performance of such cooperation.
10. Miscellaneous. This Agreement is not an admission of any liability or
wrongdoing by you, the Company or other Released Parties. Further, this
Agreement sets forth the entire understanding and agreement between the parties
with respect to its subject matter, and supersedes all prior agreements,
understandings, memoranda, term sheets, conversations and negotiations regarding
the same, except as otherwise provided in paragraph 8. This Agreement may only
be modified by a writing signed by both parties. The provisions of this
Agreement are severable and if any part of it is found to be unenforceable, the
other parts shall remain valid and enforceable. Except as otherwise provided
herein, no waiver by either party of a breach by the other party of any
condition or provision of the Agreement to be performed by the other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time or at any other time.

 

4



--------------------------------------------------------------------------------



 



11. Choice of Law; Arbitration. This Agreement shall be governed and construed
in accordance with the laws of the State of New York without regard to its
principles of comity or conflicts of law and all disputes arising out of or
relating to this Agreement or its breach shall be resolved in accordance with
the procedures set forth in Section 16 of the Employment Agreement.
12. Acknowledgment. You acknowledge that:

  •   You have read this Agreement in its entirety and understand all of its
terms, including that it constitutes a complete general release of all claims
against the Company and other Released Parties;

  •   You have been advised, in writing, to review this Agreement with an
attorney before signing it;

  •   You have had a sufficient period of time of up to 21 days within which to
review this Agreement, including, without limitation, with your attorney, and
that you did so to the extent you desired;

  •   You may not sign this Agreement until on or after the Separation Date;

  •   The payments of the amounts set forth in this Agreement are the only
consideration for your signing this Agreement;

  •   The payments are provided at the Company’s sole and absolute discretion
and on a non-precedential basis and that you would not have received all such
payments if you did not sign this Agreement;

  •   The headings used in this Agreement are intended solely for convenience of
reference and shall not be used to amplify, limit, modify (or otherwise be used
in the interpretation of) the terms of this Agreement;

  •   You knowingly and voluntarily agree to all the terms and conditions in
this Agreement; and

  •   This Agreement shall not become effective until the 8th day after you sign
it and you may at any time before the effective date revoke this Agreement by
hand delivering, sending via overnight mail or e-mailing a written notice of
revocation to the Company to its General Counsel at the Company’s principal
executive offices.

 

5



--------------------------------------------------------------------------------



 



13. By entering into this Agreement, you acknowledge that you (a) waive any
claim to reinstatement and/or future employment with the Company; (b) agree that
you will not seek, apply for or accept employment and/or future employment with
the Company; (c) have received all compensation, wages, bonuses, commissions
and/or benefits to which you may be entitled; (d) have been paid in full for all
time worked; and (e) are not and shall not be entitled to any payments, benefits
or other obligations from the Company whatsoever (except as expressly set forth
herein).

          Cedar Shopping Centers, Inc.    
 
       
By:
  /s/ Brenda J. Walker
 
Brenda J. Walker, Vice President    
 
        Voluntarily Agreed to and Accepted     This 9th day of June, 2011    
 
        /s/ Leo S. Ullman           Leo S. Ullman    

 

6



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
    )  
 
  :ss.
COUNTY OF NASSAU
    )  

On this 13th day of June, 2011, before me personally came Leo S. Ullman, to me
known and known to me to be the individual described in, and who executed the
foregoing Agreement and General Release, and duly acknowledged to me that he/she
executed the same.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

            /s/ Lisa Greenbaum       Notary Public           

 

 